***********
The undersigned have reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner Ledford. The appealing party has not shown good grounds to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Decision and Order.
                               ***********
Based upon the evidence of record, the Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
 FINDINGS OF FACT
1. Plaintiff is incarcerated in the North Carolina Department of Correction and is currently housed at Albemarle Correctional Institution in Badin, North Carolina.
2. Plaintiff testified that on or about May 10, 2000, he left his cell at the Odom Correctional facility for breakfast, followed by a visit to sick call. Plaintiff testified that he pulled his door closed to lock it when he left. Plaintiff contends that the officer in charge of the control booth, Officer Owens, negligently opened his cell door while he was gone, resulting in loss of personal property, specifically a walkman and headset.
3. The evidence of record is insufficient to establish that the cell door was in fact secured when plaintiff left or that Officer Owens then opened it while plaintiff was gone. There is insufficient evidence to establish that actions by the correctional officer resulted in a loss of plaintiff's personal property.
                               ***********
Based upon the findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Plaintiff has failed to prove that he incurred a loss of personal property on or about May 10, 2000 due to any negligence by Officer Owens or any other employees of defendant. Therefore, his claim must be denied pursuant to N.C. Gen. Stat. § 143-291 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
 ORDER
1. Plaintiff's claim is hereby DENIED.
2. Each side shall bear its own costs.
This the 14th day of October 2002.
                                  S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER